                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                          DOCKET NO: 1:19-CV-00338-MOC

GLEN ANDREWS, as grantor over the                )
Estate of Glen Andrews,                          )
                                                 )
                       Plaintiff,                )
                                                 )
               vs.                               )                   ORDER
                                                 )
WELLS FARGO HOME MORTGAGE,                       )
et al.,                                          )
                                                 )
                       Defendants.               )

       This matter is before the Court on Plaintiff’s two pro se documents, filed on January 13,

2020, titled as a “Motion Requesting the Filing of the ‘Oath and Affirmation’ of Judge Max O.

Cogburn,” and a “Motion for New Trial ‘Court Lacks Jurisdiction in Judge’s Order Document 4

Judgement in Case Document 5.’” (Doc. Nos. 6, 7). Plaintiff initially filed this action on

December 9, 2019, titling his filing as an “Application to Confirm Arbitration Award.” On January

3, 2020, this Court dismissed the action sua sponte as frivolous.

       First, the Court will deny and dismiss the “Motion Requesting the Filing of the ‘Oath and

Affirmation’ of Judge Max O. Cogburn” as not cognizable and nonsensical.

       As to the “Motion for New Trial ‘Court Lacks Jurisdiction in Judge’s Order Document 4

Judgement in Case Document 5,’” the Court will construe this motion as a motion to reconsider

the Court’s sua sponte dismissal of Plaintiff’s action.     The Court will deny the motion to

reconsider, as the Court correctly dismissed this action.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion Requesting the Filing of the

‘Oath and Affirmation’ of Judge Max O. Cogburn,” and a “Motion for New Trial ‘Court Lacks
Jurisdiction in Judge’s Order Document 4 Judgement in Case Document 5,’” (Doc. Nos. 6, 7), are

DENIED.




                                           Signed: January 30, 2020
